DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-5 discuss kinematic viscosity. In physics/fluid dynamics, a skilled artisan would understand gas momentum diffusivity and kinematic viscosity to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 1 and 8-15 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (US-20150225280-A1) and further in view of Hawtof et al (US-6772106-B1) and Tennent et al (US-20020162359-A1).
Regarding claim 1 and 8-11, Harper teaches of a method of forming an optical fiber preform [0038] comprising flowing a precursor stream through a burner toward a substrate [0039], the precursor stream comprising a glass precursor gas and a carrier gas [0058], flowing an inflammable gas through the burner (oxygen-hydrocarbon or oxygen-hydrogen flame) [0039], pyrogenically forming glass particles from the glass precursor gas, the pyrogenically forming comprising combusting the inflammable gas (“silica soot is generated in the flame”) [0039], depositing the glass particles onto the substrate [0040].
Harper does not expressly teach of flowing a shield gas through the burner between the precursor stream and the inflammable gas. In the same field of endeavor, Hawtof teaches of flowing a shield gas through the burner to inhibit premature reaction of the soot/silica generation to prevent soot build-up on the burner (Col. 7 Line 51-55). The orifices for the shield gas flow between the precursor stream (reaction gas) and inflammable gas (flame gas) (Col. 6 Line 36-39). Hawtof teaches that the shield gas can be nitrogen, argon, helium, or another inert gas (Col. 7 Line 51-52). It would be obvious to one of ordinary skill in the art at the time of invention to flow a shield gas through the burner, the shield gas flowing between the precursor stream and the inflammable gas, and the shield gas is an inert gas of helium to prolong the working life of the burner. 
Harper does not expressly teach details of the carrier gas [0058]. In related vapor glass deposition art, Tennent teaches that the carrier gas should be inert such as helium or neon to effectively carry the precursor gas (vaporizing material) [0027]. It would be obvious to one of ordinary skill in the art at the time of invention that the carrier gas is an inert gas such as helium or neon to control the vapor saturation at the burner. 
Regarding the carrier gas and shield gas’s kinematic viscosity and ratio of heat capacity to universal gas constant, the kinematic viscosity (also known as gas momentum diffusivity) and heat capacity of the gas are material properties of the gas. Because the same gases as specified in the dependent claims (8-11) are used, a prima facie case can be made that the kinematic viscosity and the heat capacity of the carrier gas and shield gas of modified Harper would have the same properties as that of the instant claim. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 12, according to modified Harper of claim 1, Harper teaches the glass precursor gas is silicon tetrachloride or octamethylcyclotetrasiloxane [0039].

Regarding claim 13-14, according to modified Harper of claim 1, Harper teaches the precursor stream further comprises a doping precursor, the doping precursor comprising germanium [0039]. Tennent further specifies that the doping precursor is germanium tetrachloride [0033].

Regarding claim 15, according to modified Harper of claim 1, Tennent teaches that the carrier is an inert gas such as helium or neon [0027]; Hawtof teaches that the shield gas can be nitrogen, argon, helium, or another inert gas (Col. 7 Line 51-52). While modified Harper does not specify the carrier gas to differ from the shield gas, modified Harper is enabled to have a different gas between the carrier and shield gas.


Claim 2-7 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (US-20150225280-A1), Hawtof et al (US-6772106-B1), and Tennent et al (US-20020162359-A1) as applied to claim 1, and as evidenced by Tandon et al (“Predicting heat and mass transfer to a growing, rotating preform during soot deposition in the outside vapor deposition process”, 2005).
Regarding claims 2-7, according to modified Harper of claim 1, Hawtof teaches the purpose of the shield gas is so the gas orifices and the atomization gas mixture (reading on carrier gas) are chosen to not prematurely react to prevent soot build-up and effectively carry the precursor to the substrate (Col. 7 Line 51- 65). Thus, Hawtof implies that gas momentum diffusivity (kinematic viscosity) is an important variable to consider when optimizing the method. 
In the same field of endeavor, Tandon teaches that the kinematic viscosity of the gas and flame has a direct relationship with the heat transfer (associated with heat capacity) and the Reynolds number of the gas jet (2.3 Heat flux condition at the preform-flame interface). A skilled artisan would understand the Reynolds number controls the laminar flow and thus efficiency of the gas stream. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. While Tandon does not expressly distinguish the kinematic viscosity and heat capacity of the carrier gas and shield gas separately, it would be obvious to one of ordinary skill in the art to optimize teach gas involved with the flame hydrolysis/combustion method to deposit silica soot on the substrate as evidenced by Tandon.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4224046-A teaches of argon/helium/oxygen/nitrogen inert carrier gas for flame hydrolysis/soot deposit
US-5599371-A, WO-0017115-A1 teaches of OMCTS or SiCl4 precursor gas with inflammable oxygen gas and shield nitrogen gas for flame hydrolysis vapor deposition
WO-0147822-A teaches of helium, argon, neon, nitrogen inert gas mixture and germanium dopant for flame hydrolysis vapor deposition
US-6363746-B1 teaches of emitting shield gas nitrogen, helium, or argon; nitrogen or oxygen carrier gas; and methane-oxygen inflammable gas for flame hydrolysis vapor deposition
US-20020073734-A1 teaches of nitrogen, helium, argon inert gas to be used as a shield gas for flame hydrolysis vapor deposition
US-20020078714-A1 teaches of OMCTS or SICl4 precursor gas with methane inflammable gas and using helium as an inert gas for different uses
US-20040168472-A1 teaches of using SiCl4 precursor gas and hydrogen/methane/propane inflammable gas with an inert shield gas
US-20050120752-A1 teaches of SICl4 precursor gas and nitrogen/oxygen/argon/helium inert carrier gas with methane or carbon monoxide inflammable gas, mentions shield structures but not shield gas
US-20090126408-A1 teaches of using OMCTS or SiCl4 precursor gas with O2/Ar/N2/Kr/Xe/CO2/Cl2 /He carrier gas
US-20160009589-A1 teaches of using nitrogen, argon, or helium carrier gas; CH4/CO inflammable gas; OMCTS/SiCl4 precursor gas for flame hydrolysis vapor deposition
US-20170267569-A1 teaches of a burner structure with outlets for the precursor, inflammable, and shield gas enabling the method
US-20190092677-A1 teaches of flame hydrolysis vapor depositionusing inert gases such as nitrogen, helium, neon, and argon for carrier gas


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741